DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ preliminary amendment filed September 28, 2017.   Claims 1-18 have been canceled without prejudice. Claims 19-38 are pending and an action on the merits is as follows.	

Claim Objections
Claims 19, 21, 29, 33 and 34 are objected to because the following elements lack proper antecedent basis in the claim(s):  
Claims 19 and 34 lines 8 and 9 respectively: “the vicinity of an elevator”
Claims 19 and 34 lines 8 and 9 respectively: “the vicinity of a tag”
Claim 21 line 2: “the emitted broadcast signals”
Claim 29 line 10: “the arrival”
Claim 33 line 2: “the elevator”
Claim 33 lines 4-5: “the vicinity of a tag”
Claim 33 line 6: “the allocated elevator”
Appropriate correction is required.
Claims 22, 23 and 35-38 are objected to because of the following informalities:    
Claims 22, 23 and 35-38 include limitations pertaining to “the transmitter”.  These limitations should be changed to state “the transmitter device” for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-32 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 is directed to an “elevator system according to claim 27, wherein”, and further includes limitations pertaining to “the allocated elevator”.  However there is a lack of antecedent basis for “the allocated elevator” as this element was introduced in claim 28.  It is unclear whether applicants intend claim 30 to depend from claim 28, or introduce a new element into the claims.  For examining purposes, this claim is interpreted as being directed to an “elevator system according to claim 28, wherein”.
Claim 31 includes the limitation “the indication device is the smartphone”. However there is a lack of antecedent basis for “the smartphone” as this element was described in claims 24 and 25, which claim 31 does not directly or indirectly depend 
Claim 34 is directed to a “method according to claim 28 executed in”.  However claim 28 is directed to an elevator system”.  It is unclear whether applicants intend claim 34 to depend from claim 33, which is directed to a method, or introduce a method of implementing the arrangement.  For examining purposes, this claim is interpreted as being directed to a “method according to claim 33 executed in”
Claim 32 depends from claim 30 and therefore inherits all claimed limitations.  This claim does not correct the deficiencies of claim 30.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 22-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finschi (US 2012/0168262 A1).
Claim 19: Finschi discloses an arrangement for the allocation of destination calls in an elevator system shown in Fig. 1 to have two elevators, comprising a wireless transmitter device (radio sensor) which interacts within a certain mutual distance (particular detection range) with a wireless ID device (mobile communication unit) carried by a passenger such that the ID device transmits to the transmitter device an ID  in order to determine a change of position, which is linked with a special transportation service (handicapped persons mode) in the elevator system (page 3 ¶ [0048]-[0049]).  The transmitter device (19) is shown in Figs. 5-7 to be in a call input apparatus (1, 1’) and connected with an allocation control (destination call controller) of the elevator system, to transmit ID data to the allocation control (page 8 ¶ [0114]).  The call input apparatus, and therefore transmitter device, is shown in Fig. 1 to be in a vicinity of an elevator and further shown in Figs. 5-7 to be in a vicinity of an input/output unit (13) having a tag (display) (page 7 ¶ [0100]), where the tag carries a symbol (pictogram) correlated to the special transportation service (page 10 ¶ [0145]).  The elevator system includes a memory with particular operation parameters (modes) of the elevators (page 5 ¶ [0079]) linked to a special transportation service request of the ID device (page 3 ¶ [0049]).  The tag is a display (page 7 ¶ [0100]) which is configured to display different symbols according to different special transportation services in response to the data received from the ID device (page 10 ¶ [0145]).  
Claim 22: Finschi discloses an arrangement as stated above, where at least a part of the tag is illuminated by an illumination device (LED display) which is operable 
Claim 23: Finschi discloses an arrangement as stated above, where an audio device (tone generator 15) is located in the vicinity of the tag, as shown in Fig. 3, which is operable by the allocation control when the transmitter device receives data from the ID device (page 10 ¶ [0145]).  
Claim 24: Finschi discloses an arrangement as stated above, where the ID device is a smartphone (mobile telephone) (page 3 ¶ [0048]), on which an App is running, as is recognized in the art.  A default transmission data (predefined call) of the ID device is correlated with a predetermined departure and destination floor (pages 8-9 ¶ [0114]).
Claim 25: Finschi discloses an arrangement as stated above, where the ID device is a smartphone (mobile telephone) (page 3 ¶ [0048]), on which an App is running, as is recognized in the art.  The smartphone allows input of a call (page 8 ¶ [0114]) such as a destination call to a destination floor (page 9 ¶ [0115]), which is transmitted together with an actual departure floor (call input floor) to the transmitter device (page 3 ¶ [0036]).
Claim 26: Finschi discloses an arrangement as stated above, where the symbol comprises a visual element (pictogram) (page 10 ¶ [0145]).  
Claim 27: Finschi discloses an arrangement as stated above, where said arrangement is included in an elevator system (page 1 ¶ [0013]).
Claim 28: Finschi discloses an elevator system as stated above, where an elevator control of the elevator system changes the operation parameters of an elevator 
Claim 29: Finschi discloses an elevator system as stated above, where the operation parameters include the addition of voice indication while in the handicapped persons mode (page 10 ¶ [0145]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20, 21 and 35-38 are rejected under 35 U.S.C. 103 as being obvious over Finschi (US 2012/0168262 A1).
Claim 20: Finschi discloses an arrangement as stated above, where the transmitter device is shown in Figs. 5-7 to be within a transmitter accommodation space in call input apparatus.  This reference fails to disclose the transmitter accommodation space to be covered by the tag.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the transmitter accommodation space to be covered by the tag, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Doing so would provide a cleaner appearance of the call input apparatus for aesthetic purposes.
Claim 21: Finschi discloses an arrangement where the transmitter device interacts with the ID device, and the transmitter device is covered by the tag, as stated above.  Therefore the tag would be made of a material permeable for emitted broadcast signals of the transmitter device and the ID device in order to properly allow for such interaction, as is recognized in the art.
Claims 35 and 36 Finschi discloses an arrangement as stated above, where at least a part of the tag is illuminated by an illumination device (LED display) which is operable by the elevator system when the transmitter device receives data from the ID device (page 10 ¶ [0125]).
Claims 37 and 38:
Claims 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Finschi (US 2012/0168262 A1) in view of Chapman et al. (US 10,597,255 B2).
Claim 30: Finschi discloses an elevator system as stated above, but fails to disclose the allocation control to comprise an indication device for the allocated elevator.
However Chapman et al. teaches an elevator system, where an allocation control includes an indication device (display 110) for displaying an allocated elevator (car assignment) (column 3 lines 31-35).
Given the teachings of Chapman et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator system disclosed in Finschi with providing the allocation control to comprise an indication device for the allocated elevator.  Doing so would provide “system status information, route options, and allows the user to see their car assignment in accordance with the route selection” as taught in Chapman et al. (column 3 lines 38-41).
Claim 31: Finschi modified by Chapman et al. discloses an elevator system as stated above, where the indication device is shown in Chapman et al. to be a mobile device (118) (column 3 lines 35-38) such as a smartphone (cell phone) (column 3 lines 14-18).
Claim 32: Finschi modified by Chapman et al. discloses an elevator system as stated above, where a tag is shown in Figs. 5-7 of Finschi to be included in call input apparatus (1, 1’).  A call input device, and therefore tag, is further shown in Fig. 1 to be located at each elevator of the elevator system.  The indication device is further shown 
Claim 33: Finschi discloses a method for allocating destination calls wirelessly in an elevator system in connection with a special transportation service (handicapped persons mode) of an elevator, whereby a call requiring a special transportation service is issued by wireless interaction via an ID device (mobile communication unit) and a transmitter device (radio sensor) of an allocation control of the elevator system (page 3 ¶ [0048]-[0049]).  The transmitter device (19) is shown in Figs. 5-7 to be in a call input apparatus (1, 1’) (page 8 ¶ [0114]).  The call input apparatus, and therefore transmitter device, is in a vicinity of an input/output unit (13) having a tag (display) (page 7 ¶ [0100]), where the tag carries a symbol (pictogram) correlated to the special transportation service (page 10 ¶ [0145]).  The tag is a display (page 7 ¶ [0100]) which is configured to display different symbols according to different special transportation services in response to the data received from the ID device (page 10 ¶ [0145]).  This reference fails to disclose the tag to be used as an indication device for the allocated elevator.
However Chapman et al. teaches a method for allocating destination calls in an elevator system, where an indication device (display 110) of user interface (106) displays an allocated elevator (car assignment) (column 3 lines 31-35).
Given the teachings of Chapman et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator system disclosed in Finschi with providing the tag to be used as an indication device for the allocated elevator.  Doing so would provide “system status 
Claim 34: Finschi modified by Chapman et al. discloses a method as stated above, which is disclosed in Finschi to be executed in an elevator system including an arrangement for the allocation of destination calls in an elevator system shown in Fig. 1 to have two elevators, comprising a wireless transmitter device (radio sensor) which interacts within a certain mutual distance (particular detection range) with a wireless ID device (mobile communication unit) carried by a passenger such that the ID device transmits to the transmitter device an ID  in order to determine a change of position, which is linked with a special transportation service (handicapped persons mode) in the elevator system (page 3 ¶ [0048]-[0049]).  The transmitter device (19) is shown in Figs. 5-7 to be in a call input apparatus (1, 1’) and connected with an allocation control (destination call controller) of the elevator system, to transmit ID data to the allocation control (page 8 ¶ [0114]).  The call input apparatus, and therefore transmitter device, is shown in Fig. 1 to be in a vicinity of an elevator and further shown in Figs. 5-7 to be in a vicinity of an input/output unit (13) having a tag (display) (page 7 ¶ [0100]), where the tag carries a symbol (pictogram) correlated to the special transportation service (page 10 ¶ [0145]).  The elevator system includes a memory with particular operation parameters (modes) of the elevators (page 5 ¶ [0079]) linked to a special transportation service request of the ID device (page 3 ¶ [0049]).  The tag is a display (page 7 ¶ [0100]) which is configured to display different symbols according to different special transportation services in response to the data received from the ID device (page 10 ¶ [0145]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             July 3, 2021